DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 05/07/2021 has been entered. Claims 1, 17, and 21 have been amended and no additional claims have been added or cancelled. Accordingly, claims 1, 3, 16-18, and 20-24 are currently pending and are under examination.
	The applicant’s amendment to claims 1, 17, and 21 obviate the previous Claim Objections, which are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 20060115618 A1; of record) in view of Takagi et al. (US 20060169577 A1; of record).
Regarding claim 1:

Su is silent regarding the sputtering target having a mean grain size in the range of 25-90µm and the silver alloy having a variation of grain is of less than 15% and/or the grains of the silver alloy having a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target.	Takagi teaches an Ag sputtering target [Abstract] wherein the average grain size is 100µm or less [0075], which overlaps with the instantly claimed range of 25-90µm.
Takagi teaches that in the Ag sputtering target of the present invention, the smaller the average grain size, the more the uniformity of the thin film thickness and component composition (uniformity across the film surface, and continuous uniformity in the film formation process) can be improved [0074]. 
Takagi teaches that the fluctuation of the grain size (or grain size variation) is preferably 15% or less [0059]. 
Takagi does not explicitly teach that the grains of the silver alloy have a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target. The axial ratio of a grain is a measure of how isotropic, or uniform, the three-dimensional shape is. Takagi teaches uniformity even in both directions of across the sputtering surface and throughout the thickness of the sputtering target (in other words, three-dimensional fluctuation of grain sizes and three-dimensional fluctuation of X-ray diffraction peak intensity ratios can be suppressed) [0011]. The ordinarily skilled artisan would understand from the level of skill in the art that Takagi establishes the benefits of uniformity in grain shape and size, and the results of optimizing the variable (grain size and grain size orientation/uniformity, which would be recognized by the ordinarily skilled artisan to include “axial ratio”). Thus, with regard to the new limitation of the claimed axial ratio being in a direction perpendicular to a surface of the sputtering target, this feature would prima facie be expected in the resultant combination of Su with Takagi.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Su with those of Takagi, as doing so would allow for having a highly reflective and corrosion resistant layer film [Su, Abstract] with continuous uniform thin film surface thickness and continuous uniformity in the film formation process [Takagi 0074]. 
Regarding claim 3:
Su is silent regarding the silver alloy having a variation of the intensity ratio between the second most intensive and the most intensive X-ray diffraction reflection being less than 35%, or the oxygen content explicitly being less than 100 ppm by weight. 
Takagi teaches that the Ag sputtering target has three-dimensional fluctuation of X-ray diffraction peak intensity ratios not more than 35% [0034]. Takagi further teaches that when thin films are formed using the sputtering target with the embedded oxides, impurities from the oxides are mixed into the thin film, casing defects such as peeling, clumping and like. However, 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Su with those of Takagi. Doing so would allow for producing thin films with superior uniformity of thickness across the film surface from beginning to end of usage of the sputtering target, because the grain size and crystal orientation (X-ray diffraction peak intensity ratio) is three-dimensionally uniformed [0049].
Regarding claim 16:
Su is silent regarding the silver alloy having a variation of grain of less than 15% and/or the grains of the silver alloy having a mean axial ratio of at least 60%. 
Takagi teaches that the three-dimensional fluctuation of the X-ray diffraction peak intensity ratios is set approximately 15% or less [0060]. Takagi explains that this is calculated based on the largest peak intensity and the second largest peak intensity [0039].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Su with those of Takagi. Doing so would allow for producing thin films with superior uniformity of thickness across the film surface from beginning to end of usage of the sputtering target, because the grain size and crystal orientation (X-ray diffraction peak intensity ratio) is three-dimensionally uniformed [0049]. 
Regarding claim 22:

As discussed in the rejection of claim 1 above, Su teaches a sputtering target made from a silver alloy, wherein the silver alloy has the amount of silver 80-99.99%, a main metal alloy contained in the amount 0.01-5%, and an auxiliary metal alloy contained in the amount 0.01-15% [Abstract], wherein the auxiliary metal alloy may be palladium [0008]; the amount of palladium overlaps with the instantly claimed range of 9-21%. 
The main metal alloy contained in the amount 0.01-5% [Abstract] overlaps with the instantly claimed range of 0.05% by weight or less of metallic elements other than palladium or silver.

Claims 1, 3, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Oiwa et al. (JP2009197342A; of record) in view of Takagi et al. (US 20060169577 A1; of record).
Regarding claim 1:
Oiwa teaches a sputtering target [0029] made from a silver-palladium alloy [0029], [Abstract], wherein the silver-palladium alloy contains 70-99 wt % silver and 0.1-30 wt % palladium [Abstract], which overlaps with the instantly claimed ranges of a sputtering target consisting of a silver alloy containing 9-21% of palladium, less than 0.5 wt % of other metallic elements, and a remainder of silver. Because the sputtering target only contains silver and palladium with no additional elements, the composition meets the claimed “consisting of” language.
Oiwa is silent regarding a process of making a sputtering target out of the material, or that the mean grain size is in the range of 25-90µm and the silver alloy having a variation of 
Takagi teaches an Ag sputtering target [Abstract] wherein the average grain size is 100µm or less [0075], which overlaps with the instantly claimed range of 25-90µm.
Takagi teaches that in the Ag sputtering target of the invention, the smaller the average grain size, the more the uniformity of the thin film thickness and component composition (uniformity across the film surface, and continuous uniformity in the film formation process) can be improved [0074].
Takagi further teaches that the fluctuation of the grain size (or grain size variation) is preferably 15% or less [0059]. Takagi does not explicitly teach that the grains of the silver alloy have a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target. The axial ratio of a grain is a measure of how isotropic, or uniform, the three-dimensional shape is. Takagi teaches that the grain size and crystal orientation (X-ray diffraction peak intensity ratio) and like have uniformity even in both directions of across the sputtering surface and throughout the thickness of the sputtering target (in other words, three-dimensional fluctuation of grain sizes and three-dimensional fluctuation of X-ray diffraction peak intensity ratios can be suppressed) [0011]. The ordinarily skilled artisan would understand from the level of skill in the art that Takagi establishes the benefits of uniformity in grain shape and size, and the results of optimizing the variable (grain size and grain size orientation/uniformity, which would be recognized by the ordinarily skilled artisan to include “axial ratio”). Thus, with regard to the new limitation of the claimed axial ratio being in a direction perpendicular to a surface of the sputtering target, this feature would prima facie be expected in the resultant combination of Oiwa with Takagi.

Regarding claim 3:
Although Oiwa does not explicitly recite the oxygen concentration, Oiwa teaches that the silver-palladium alloy only contains two components – silver and palladium [Abstract]. This is represented as Silver (A) 70-99.9 wt % palladium (B) 0.1-30 wt% silver-palladium alloy ((A) + (B) = 100 wt%); thus, 100 % of the silver-palladium alloy is silver and palladium, which therefore means 0% of the alloy is other constituents (such as oxygen).
Takagi teaches that when thin films are formed using the sputtering target with the embedded oxides, impurities from the oxides are mixed into the thin film, casing defects such as peeling, clumping and like. However, in the present invention, because a special processing method described later is adopted, even if the oxides of rare-earth metals cannot be completely eliminated prior to producing a sputtering target, the embedding of oxides on the sputtering surface can be reduced [0077]. Thus, although Takagi does not explicitly teach that the oxygen content is 100 ppm or less, it still would have been obvious to reduce as much as possible, or ideally eliminate the presence of oxygen in the sputtering target.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the known silver-palladium alloy sputtering target of Oiwa with the and grain size of Takagi, as doing so would allow for having a continuous, 
Regarding claim 16:
Oiwa is silent regarding making a sputtering target out of a silver alloy material having a variation of the intensity ratio between the second most intensive and the most intensive X-ray diffraction reflection being less than 25%.
Takagi teaches that the Ag sputtering target has a three-dimensional fluctuation of the X-ray diffraction peak intensity ratios set preferably approximately 15% or less [0060], which is within the instantly claimed range of 25% or less.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the known silver-palladium alloy sputtering target of Oiwa with the and grain size of Takagi, as doing so would allow for having a continuous, uniform thin film surface thickness and continuous uniformity in the film formation process [Takagi 0074] during sputtering.
Regarding claim 22:
Oiwa and Takagi teach the sputtering target as applied to claim 1 above.
Oiwa teaches that the silver-palladium alloy only contains two components – silver and palladium [Abstract]. This is represented as Silver (A) 70-99.9 wt % palladium (B) 0.1-30 wt% silver-palladium alloy ((A) + (B) = 100 wt%); thus, 100 % of the silver-palladium alloy is silver and palladium, which therefore means 0% of the alloy is other constituents which meets the claimed “less than 0.05% by weight of metallic elements other than palladium or silver”.

Claims 17-18, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Oiwa et al. (JP2009197342A; of record) in view of Takagi et al. (US 20060169577 A1; of record).
Regarding claim 17:
Oiwa teaches a sputtering target [0029] made from a silver-palladium alloy [0029], [Abstract], wherein the silver-palladium alloy contains 70-99 wt % silver and 0.1-30 wt % palladium [Abstract], which overlaps with the instantly claimed ranges of 17-23% of palladium, less than 0.5 wt % of other metallic elements, and a remainder of silver.
Oiwa is silent regarding a process of making a sputtering target out of the material, or that the mean grain size is in the range of 25-90µm and the silver alloy having a variation of grain is of less than 15% and/or the grains of the silver alloy having a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target.
Takagi teaches an Ag sputtering target [Abstract] wherein the average grain size is 100µm or less [0075], which overlaps with the instantly claimed range of 25-90µm.
Takagi teaches that in the Ag sputtering target of the invention, the smaller the average grain size, the more the uniformity of the thin film thickness and component composition (uniformity across the film surface, and continuous uniformity in the film formation process) can be improved [0074].
Takagi further teaches that the fluctuation of the grain size (or grain size variation) is preferably 15% or less [0059]. Takagi does not explicitly teach that the grains of the silver alloy have a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target. The axial ratio of a grain is a measure of how isotropic, or uniform, the three-dimensional shape is. Takagi teaches that the grain size and crystal orientation (X-ray diffraction peak prima facie be expected in the resultant combination of Oiwa with Takagi.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the known silver-palladium alloy sputtering target of Oiwa with the and grain size of Takagi, as doing so would allow for having a continuous, uniform thin film surface thickness and continuous uniformity in the film formation process [Takagi 0074] during sputtering.
Regarding claim 18:
Although Oiwa does not explicitly recite the oxygen concentration, Oiwa teaches that the silver-palladium alloy only contains two components – silver and palladium [Abstract]. This is represented as Silver (A) 70-99.9 wt % palladium (B) 0.1-30 wt% silver-palladium alloy ((A) + (B) = 100 wt%); thus, 100 % of the silver-palladium alloy is silver and palladium, which therefore means 0% of the alloy is other constituents (such as oxygen).
Takagi teaches that when thin films are formed using the sputtering target with the embedded oxides, impurities from the oxides are mixed into the thin film, casing defects such as 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the known silver-palladium alloy sputtering target of Oiwa with the and grain size of Takagi, as doing so would allow for having a continuous, uniform thin film surface thickness and continuous uniformity in the film formation process [Takagi 0074] during sputtering..
Regarding claim 20:
Oiwa is silent regarding making a sputtering target out of a silver alloy material having a variation of the intensity ratio between the second most intensive and the most intensive X-ray diffraction reflection being less than 25%.
Takagi teaches that the Ag sputtering target has a three-dimensional fluctuation of the X-ray diffraction peak intensity ratios set preferably approximately 15% or less [0060], which is within the instantly claimed range of 25% or less.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the known silver-palladium alloy sputtering target of Oiwa with the and grain size of Takagi, as doing so would allow for having a continuous, uniform thin film surface thickness and continuous uniformity in the film formation process [Takagi 0074] during sputtering.
Regarding claim 21:
Oiwa teaches a sputtering target [0029] made from a silver-palladium alloy [0029], [Abstract], wherein the silver-palladium alloy contains 70-99 wt % silver and 0.1-30 wt % palladium [Abstract], which overlaps with the instantly claimed ranges of 17-23% of palladium, less than 0.5 wt % of other metallic elements, and a remainder of silver. 
Although Oiwa does not explicitly recite the oxygen concentration, Oiwa teaches that the silver-palladium alloy only contains two components – silver and palladium [Abstract]. This is represented as Silver (A) 70-99.9 wt % palladium (B) 0.1-30 wt% silver-palladium alloy ((A) + (B) = 100 wt%); thus, 100 % of the silver-palladium alloy is silver and palladium, which therefore means 0% of the alloy is other constituents (such as oxygen).
Oiwa is silent regarding making a sputtering target out of the silver alloy material, the mean grain size being in the range of 25-90µm, the grains of the silver alloy having a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target, having a variation of the intensity ratio between the second most intensive and the most intensive X-ray diffraction reflection being less than 25%. 
Takagi teaches an Ag sputtering target [Abstract] wherein the average grain size is 100µm or less [0075], which overlaps with the instantly claimed range of 25-90µm.
Takagi teaches that the fluctuation of the grain size (or grain size variation) is preferably 15% or less [0059]. Takagi does not explicitly teach that the grains of the silver alloy have a mean axial ratio of at least 60% in a direction perpendicular to a surface of the sputtering target. The axial ratio of a grain is a measure of how isotropic, or uniform, the three-dimensional shape is. Takagi teaches that the grain size and crystal orientation (X-ray diffraction peak intensity ratio) and like have uniformity even in both directions of across the sputtering surface and prima facie be expected in the resultant combination of Su with Takagi.
Takagi teaches that the Ag sputtering target has a three-dimensional fluctuation of the X-ray diffraction peak intensity ratios set preferably approximately 15% or less [0060], which is within the instantly claimed range of 25% or less.
Takagi further teaches that when thin films are formed using the sputtering target with the embedded oxides, impurities from the oxides are mixed into the thin film, casing defects such as peeling, clumping and like. However, in the present invention, because a special processing method described later is adopted, even if the oxides of rare-earth metals cannot be completely eliminated prior to producing a sputtering target, the embedding of oxides on the sputtering surface can be reduced [0077]. Thus, although Takagi does not explicitly teach that the oxygen content is 100 ppm or less, it still would have been obvious to reduce as much as possible, or ideally eliminate the presence of oxygen in the sputtering target.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the known silver-palladium alloy sputtering target of Oiwa with the and grain size of Takagi, as doing so would allow for having a continuous, uniform thin film surface thickness and continuous uniformity in the film formation process [Takagi 0074] during sputtering.
Regarding claims 23 and 24:

Oiwa teaches that the silver-palladium alloy only contains two components – silver and palladium [Abstract]. This is represented as Silver (A) 70-99.9 wt % palladium (B) 0.1-30 wt% silver-palladium alloy ((A) + (B) = 100 wt%); thus, 100 % of the silver-palladium alloy is silver and palladium, which therefore means 0% of the alloy is other constituents which meets the claimed “less than 0.05% by weight of metallic elements other than palladium or silver”.
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
The applicant argues that the applicant’s claimed invention surprisingly and unexpectedly differs from the alleged combination of Su and Takagi in that the claimed alloy has a grain size variation of less than 15% and an average axial ratio of the grains of at least 60% (see second to last paragraph on page 5 to first paragraph on page 6 of arguments) are respectfully not found persuasive.
As discussed in the rejection above, Takagi teaches an Ag sputtering target with an average grain size of 100µm or less, which overlaps with the instantly claimed range of 25-90µm, and a fluctuation of the grain size (i.e. grain size variation) of preferably 15% or less [0059]. Regarding the axial ratio, although Takagi does not explicitly teach that the axial ratio is within the claimed range of 60% or less, Takagi renders obvious the results of optimizing the variable (grain size and grain size orientation/uniformity, which would be recognized by the ordinarily skilled artisan to include “axial ratio. Furthermore, as discussed in greater detail in the “Response to Arguments” section in the 12/09/2020 Final Rejection (hereinafter “Final Rejection”), Takagi as evidenced by Smith teach that it is known in the art that x-ray diffraction size, shape, symmetry, and arrangement of atoms; in Takagi, the x-ray diffraction peak intensities are measured at various locations on a sputtering target, and Takagi further teaches that the X-ray diffraction peak intensity ratios can be as low as 5%. Thus, based on the low X-ray diffraction peak intensity ratios, there would be a reasonable expectation that the crystal grains also have a low variation in size, shape, and symmetry, which therefore means that it remains prima facie expected for the crystal grains to have an isotropic shape and symmetry (i.e. having an axial ratio closer to that of a sphere, of closer to 100%).

    PNG
    media_image1.png
    451
    752
    media_image1.png
    Greyscale
With regard to the applicant’s arguments directed to inventive Example 1, and Comparative Example 1, the arguments are respectfully not found persuasive:

    PNG
    media_image2.png
    452
    752
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    752
    media_image3.png
    Greyscale

As can be seen in Charts 1 and 2 above (created based on applicant’s provided data), there does not appear to be a strong linear correlation between the grain size and either the axial ratio or the variation in grain size (R2 values are only 0.7153 and 0.736, respectively, wherein an R2 value of 1 would be a perfect linear relationship). Furthermore, it is noted that the only comparative example has an average grain size of 95 µm, which is about 58% greater than the next highest tested value (of 60 µm, in example 4), which is significantly greater. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)).
As can be seen in Chart 3, there appears to be an extremely strong linear correlation (R2 = 0.9866) between the axial ratio and the variation in grain size, which suggests that having a low variation in grain size would also result in a high axial ratio. Notably, Takagi teaches that the sputtering target has a fluctuation of the grain size (i.e. grain size variation) of preferably 15% or less [0059] which overlaps with the claimed range of less than 15% as discussed above, which strongly suggests that that sputtering target would also necessarily have the claimed axial ratio of 
Thus, there is a preponderance of evidence to suggest that Su in view of Takagi would possess the claimed features. "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III A). In the instant case, the evidence (see chart 3) suggests that the claimed axial ratio is a difference in degree, rather than a difference in kind.

The applicant’s arguments directed to Oiwa in view of Takagi (see pages 7-8 of arguments) appear to be substantially similar to the arguments directed to Su in view of Takagi. Thus, for the same reasons discussed above, claims 1, 3, 16-18, and 20-24 remain obvious over Oiwa in view of Takagi.
The applicant’s arguments stating that it is improper to start with a known silver-palladium alloy (of Oiwa) and merely combine with a feature of Takagi, namely continuous uniform thin film surface thickness (see second paragraph on page 8 of arguments) are respectfully not found persuasive. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731